PER CURIAM.
Michael H. McGee appeals the district court’s orders dismissing his civil action pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McGee v. Reno, No. CA-00-452-3-MU (W.D.N.C. Jan. 5 & Feb. 1, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.